Case 1:20-cv-13962-RMB-AMD Document 19 Filed 12/08/20 Page 1 of 7 PageID: 81



NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

TONI FLY,                             :
                                      :     CIV. NO. 20-13962 (RMB-AMD)
                   Plaintiff          :
                                      :
       v.                             :     MEMORANDUM AND ORDER
                                      :
UNITED STATES OF AMERICA,             :
et al.,                               :
                                      :
                   Defendants         :


       This matter comes before the Court upon Plaintiff Toni Fly’s

prisoner civil rights complaint (Compl., Dkt. No. 5), transferred

to this Court from the United States District Court, Southern

District of Illinois. (Transfer Order, Dkt. No. 9.) Plaintiff is

a    transgender   prisoner     who   was   incarcerated   in   the   Federal

Correctional Institution in Fairton, New Jersey (“FCI Fairton”) at

the time of the incidents that gave rise to this action. Plaintiff

has now been transferred to the Federal Correctional Institution

in Pekin, Illinois (“FCI Pekin”).

       Plaintiff has not paid the $350 filing fee and the $52

administrative fee for a civil action, 1 and Plaintiff’s application

to proceed without prepayment of fees (“in forma pauperis” or “IFP

App,” Dkt. No. 6) under 28 U.S.C. § 1915(a), does not contain the




1   See 28 U.S.C. § 1914(a).
Case 1:20-cv-13962-RMB-AMD Document 19 Filed 12/08/20 Page 2 of 7 PageID: 82



statutorily required certified prisoner trust account statement.

The Court acknowledges that Plaintiff submitted a certification,

under penalty of perjury, stating that she asked her unit team to

provide the necessary certification and account statement but was

refused, and Plaintiff submitted a receipt establishing that her

account balance on August 5, 2020 was $.02. (IFP App., Dkt. No. 6

at 4-5.) The Court will instruct the Clerk to send Plaintiff a new

IFP application, to be completed by Plaintiff and certified by the

proper prison official at FCI Pekin.

      Plaintiff has also submitted a series of affidavits (Dkt.

Nos. 10, 12, 13, 14, 16), applications to file an amended complaint

(Dkt. Nos. 17, 18,) and an amended complaint. (Dkt. No. 18-1.) The

amended complaint is in the form of a handwritten letter that is

difficult to read and does not appear to contain all of the

allegations against all of the defendants, but rather only new

claims that Plaintiff wishes to assert. “[An] amended complaint

‘supersedes the original and renders it of no legal effect, unless

the amended complaint specifically refers to or adopts the earlier

pleading.’” W. Run Student Hous. Assocs., LLC v. Huntington Nat.

Bank, 712 F.3d 165, 171 (3d Cir. 2013) (quoting New Rock Asset

Partners, L.P. v. Preferred Entity Advancements, Inc., 101 F.3d

1492, 1504 (3d Cir.1996) (quoting Boelens v. Redman Homes, Inc.,

759 F.2d 504, 508 (5th Cir. 1985)). Plaintiff should submit a
                                     2
Case 1:20-cv-13962-RMB-AMD Document 19 Filed 12/08/20 Page 3 of 7 PageID: 83



second amended complaint that contains all claims against all

defendants at FCI Fairton. Plaintiff may also wish to bring a

separate complaint arising out of her new allegations that arose

after Plaintiff was transferred to FCI Pekin in Illinois. See

Federal Rule of Civil Procedure 20(a)(2) (permissive joinder of

parties; 28 U.S.C. § 1404(a) (transfer of venue). For the Court’s

ease of reading and comprehending the second amended complaint,

Plaintiff should use the Court’s prisoner civil rights complaint

form, which the Court will enclose with this Order.

      The   Court   will   administratively     terminate      this   action,

subject to reopening. See Local Civil Rule 54.3(a) (requiring

payment of any filing fee prescribed by statute or by the Judicial

Conference prior to filing any suit.) If Plaintiff chooses to

reopen   this   action,    Plaintiff   should   be   advised   that   when   a

prisoner is permitted to proceed without prepayment of the filing

fee or when the prisoner pays the filing fee for a civil action

and seeks redress from a governmental entity, officer or employee

of a governmental entity, or brings a claim based on prison

conditions, 28 U.S.C. §§ 1915(e)(2)(B) 1915A(b) and 42 U.S.C. §

1997e(c)(1) require courts to review the complaint and sua sponte

dismiss any claims that are (1) frivolous or malicious; (2) fail

to state a claim upon which relief may be granted; or (3) seek



                                       3
Case 1:20-cv-13962-RMB-AMD Document 19 Filed 12/08/20 Page 4 of 7 PageID: 84



monetary    relief    against    a   defendant    who     is   immune    from   such

relief. 2

      Plaintiff should be advised that the United States, United

States agencies, and United States employees sued in their official

capacities for money damages have sovereign immunity from suit.

See e.g. FDIC v. Meyer, 510 U.S. 471, 484-86 (1994) (federal agency

immune from Bivens action); see Vanderklok v. United States, 868

F.3d 189, 201 (3d Cir. 2017) (“If the United States is sued in

tort, or once the United States substitutes itself as a defendant

in a tort case, the FTCA provides the exclusive avenue to relief,

if any can be had”); see Lewal v. Ali, 289 F. App'x 515, 516 (3d

Cir. 2008) (“An action against government officials in their

official    capacities       constitutes    an   action    against      the   United

States; and Bivens claims against the United States are barred by

sovereign    immunity,        absent   an    explicit      waiver)      (citations

omitted); see Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because

vicarious liability is inapplicable to Bivens and § 1983 suits, a

plaintiff    must    plead    that   each   Government-official         defendant,

through the official's own individual actions, has violated the




2Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).
                                4
Case 1:20-cv-13962-RMB-AMD Document 19 Filed 12/08/20 Page 5 of 7 PageID: 85



Constitution.”) To avoid dismissal of certain claims or defendants

in a second amended complaint, Plaintiff should be cognizant of

these cases governing sovereign immunity.

      IT IS therefore on this 7th day of December 2020,

      ORDERED that the Clerk of the Court shall administratively

terminate this case without filing the complaint or assessing a

filing fee; Plaintiff is informed that administrative termination

is not a “dismissal” for purposes of the statute of limitations,

and if the case is reopened, it is not subject to the statute of

limitations time bar if it was originally filed timely, Dasilva v.

Sheriff's Dept., 413 F. App’x 498, 502 (3rd Cir. 2011) (“[the]

statute of limitations is met when a complaint is submitted to the

clerk before the statute runs …”); and it is further

      ORDERED that the Clerk of the Court shall send Plaintiff a

blank form “Affidavit of Poverty and Account Certification (Civil

Rights)” DNJ-Pro Se-007-A-(Rev.05/2013) and a blank form “Prisoner

Civil Rights Complaint”; and it is further

      ORDERED that if Plaintiff wishes to reopen this case, she

shall so notify the Court, in writing addressed to the Clerk of

the Court, Mitchell H. Cohen Building & U.S. Courthouse, 4th &

Cooper Streets, Room 1050, Camden, NJ 08101, within 30 days of the

date of entry of this Order; Plaintiff’s writing shall include

either (1) a complete, signed in forma pauperis application or (2)
                                     5
Case 1:20-cv-13962-RMB-AMD Document 19 Filed 12/08/20 Page 6 of 7 PageID: 86



the $402.00 filing and administrative fees; and (3) a second

amended complaint; it is further

      ORDERED that if Plaintiff does not submit a complete, signed

in   forma   pauperis    application     or   the   $402.00   filing    and

administrative fee and her second amended complaint within 30 days

of the date of this Order, this action is dismissed without

prejudice to Plaintiff filing a new action; upon such dismissal,

however, any new action will be subject to a new filing fee or IFP

application, and will be subject to the appropriate statute(s) of

limitations at the time of filing; see Bricker v. Turner, 396 F.

App’x 804, 804 n. 1 (per curiam) (3d Cir. 2010) (affirming district

court’s order dismissing civil rights action without prejudice as

a sanction for failure to obey a court order or for failure to

diligently prosecute); and it is further

      ORDERED that upon receipt of a writing from Plaintiff stating

that she wishes to reopen this case, and either a complete in forma

pauperis application or payment of the filing and administrative

fees, and a second amended complaint, within the time allotted by

this Court, the Clerk of the Court will be directed to reopen this

case; and it is finally




                                     6
Case 1:20-cv-13962-RMB-AMD Document 19 Filed 12/08/20 Page 7 of 7 PageID: 87



      ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Plaintiff by regular U.S. mail.



                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   United States District Judge




                                     7
